Citation Nr: 0602454	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  99-11 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. E.R.D.

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

In August 1999, the veteran exercised his right to schedule a 
personal hearing before RO personnel.  He did not attend this 
hearing, but his treating psychiatrist, Dr. E.R.D., did.  The 
transcript of the hearing has been associated with the claims 
folder. 

FINDINGS OF FACT

1.  The veteran's schizophrenia, undifferentiated type, is 
manifested by suicidal ideation brought on by auditory 
hallucinations, intermittently illogical speech, near-
continuous depression affecting his ability to function 
independently and appropriately, and difficulty adapting to 
stressful circumstances.

2.  There is no evidence of persistent delusions or 
hallucinations, persistent danger of hurting himself or 
others, or other gross impairment in thought processes, 
communication, or behavior. 

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
mental disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for schizophrenia, 
undifferentiated type, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9204 (2005).
2.  The criteria for a total disability evaluation based on 
individual unemployability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from a claim 
for an increased rating, to include a total rating based on 
unemployability, for a mental disorder.  In this context, the 
Board notes that a substantially complete application was 
received in April 1998 and adjudicated in August 1998, prior 
to the enactment of the VCAA.  However, during the course of 
the appeal, in May 2002, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  In July 2002, the 
AOJ readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  

In May 2004, notice was reissued to the veteran, and included 
in addition the information and evidence necessary to 
substantiate the claim for a total disability rating based on 
individual unemployability.  At this time, the veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.  In response, the veteran sent 
medical evidence directly to the Board, with a waiver of RO 
consideration. Based on a review of the file, the Board finds 
that the content and timing of the notices in this case 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant private and VA treatment records have been secured.  
This includes all records associated with the veteran's grant 
of benefits by the Social Security Administration (SSA).  The 
veteran has undergone VA examination in conjunction with his 
claims as well.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, service connection was established for 
depressive reaction in June 1968, and a 30 percent evaluation 
was assigned under DC 9405.  In October 1970, the disability 
was recharacterized as schizophrenic reaction, 
undifferentiated type.  The rating was increased to 50 
percent under DC 9204, where it remains currently.  

Under the rating criteria for mental disorders, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9204. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

The Board has reviewed the entire claims file, to include the 
extensive treatment records relevant to the issues on appeal, 
and particularly, VA outpatient and inpatient records, and 
private treatment records, dated from January 1998 to June 
2004.  Also reviewed were VA examinations in May 1998, 
September 1999, and June 2002.  Private evaluations in June 
1998, August 1998, December 2002, May 2000, and June 2004 
also provided insight into the veteran's mental state.  Based 
on this review, the Board concludes that the veteran's 
disability picture more nearly approximates that contemplated 
in the 70 percent rating category.

The record reveals that the veteran generally is able to 
function with depression and anxiety while medicated.  He is 
consistently observed to be irritable and restless, with his 
affect varying between flattened and constricted.  Insight is 
generally described as poor.  He also has difficulty 
sleeping.  

In June 1998, the veteran's treating psychiatrist, Dr. 
E.R.D., completed a Mental Impairment Questionnaire on behalf 
of the veteran and in support of his application for SSA 
disability benefits.  He reported seeing the veteran for 
therapy monthly, for 45 minutes at a time.  The veteran was 
noted to have delusions or hallucinations, anhedonia, 
paranoia, difficulty thinking or concentrating, suicidal 
ideation, oddities of thought, perceptual disturbances, 
loosening of associations, and hostility and irritability.  
The psychiatrist indicated that the veteran's ability to 
function in a work environment was seriously limited, but not 
precluded, due to his paranoid manner and high level of 
suspiciousness. 

Concurrent treatment records from the monthly interviews with 
the veteran reveal that he consistently appears sad and is 
prone to crying spells.  Also, he reports low social drive 
and a fear of losing control of his aggressive thoughts.  He 
is generally coherent, but with loose associations.  
Fragmentations are also noted.

In September 1999, the same treating psychiatrist testified 
on behalf of the veteran before the RO.  He confirmed that he 
had been treating the veteran since 1976.  He reported that 
much of his treatment of the veteran revolved around the 
veteran's ideas of reference, or his paranoid perception that 
everything that happens in everyday life, whether pertinent 
to him or not, refers to him directly or has special personal 
significance.  He also testified to the veteran's continuing 
interpersonal problems, especially since his retirement.  He 
confirmed that the veteran was taking heavy anti-psychotic 
medication.

Records show that roughly once a year, the veteran has been 
admitted for inpatient care due to auditory hallucinations 
that direct him to commit suicide.  During the appellate 
period alone, such hospitalizations have taken place in 
August 2000, August 2001, September 2002, and May 2003.  On 
admission, he reports having heard the voices in the months 
leading up to the hospitalization, and that he admits himself 
when he feels that he may start to listen to them.  Initial 
evaluations show that he has attempted to cut his wrists and 
to overdose on pills.  He has poor concentration, poor recent 
and long term memory recall, and physically aggressive 
behavior.  During each month of stay, he goes through bouts 
of crying and becomes prone to isolation.  His speech becomes 
illogical and irrelevant.  

Occupational therapy examinations during his inpatient stays 
in August 2001 and September 2002 reveal that the veteran's 
wife manages his money and administers his medication.  He 
helps with simple household chores and only travels when 
accompanied.  He is observed to depend on the judgment and 
cooperation of others, and has poor self-control, impaired 
decision making, poor judgement, and no insight. 

In June 2004, his treating psychiatrist documented a full 
history of his treatment of the veteran, reviewing his 
records from 1976 forward.  He reported year by year his 
clinical findings, which the Board notes are supported by the 
accompanying treatment records.  Over the years, he has been 
generally coherent, but often has loosening associations.  
His affect is consistently flat or constricted.  His paranoia 
has permeated all aspects of his behavior.  His mood is 
reported as one of sadness, with the veteran consistently 
reporting a feeling of unease.

The Board finds that overall, the veteran's symptoms more 
nearly approximate those compensated at the 70 percent rating 
level.  It is clear that he has had frequent episodes of 
suicidal ideation brought on by auditory hallucinations, as 
well as intermittently illogical speech, near-continuous 
depression affecting his ability to function independently 
and appropriately, and difficulty adapting to stressful 
circumstances.  His personal relationships are strained, and 
he has remained close only with his wife.  

There is no evidence, however, that his auditory 
hallucinations are persistent, or that he poses a persistent 
danger of hurting himself or others.  He admits to checking 
himself into the hospital before allowing himself to get to 
that point.  Nor is there other gross impairment in thought 
processes, communication, or behavior.  He is consistently 
oriented to time and place and can remember who he and his 
family are.  He can still maintain his personal hygiene in 
most instances.  Thus, a 100 percent rating under the 
Schedule for mental disorders is not applicable.  The Board 
concludes, therefore, that a 70 percent schedular rating is 
warranted.  

Total Disability Evaluations Based on Individual 
Unemployability

The veteran also claims entitlement to a total disability 
rating for compensation based on unemployability of the 
individual (TDIU).  This requires the presence of an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  The Board notes that service connection for 
schizophrenia was established in June 1968, and had carried a 
50 percent rating since October 1970.  The Board has 
increased the veteran's disability rating to 70 percent in 
the instant decision.  Therefore, he now meets the initial 
threshold requirement for a TDIU.

A TDIU is an award of increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The record reveals that during the 
course of this appeal, the veteran underwent VA examination 
in June 2002 to determine whether his service-connected 
disability was of sufficient severity to produce 
unemployability.  Additionally, his private treating 
psychiatrist has also examined him and offered relevant 
opinions throughout the appellate period.

As a preliminary matter, the Board notes that examinations 
conducted in the context of SSA procedures did in fact result 
in a grant of disability benefits to the veteran on the basis 
of his inability to work.  However, the final determination, 
dated in August 1998, indicated that the grant was warranted 
due to both the veteran's mental disability and his cardiac 
disability.  Service connection is not in effect for a heart 
disability.  Thus, any impairment by that disorder cannot be 
considered in VA's determination of employability.  VA must 
conduct its own investigation of the issue.

The Board notes that there are differing medical opinions of 
record on the question of the veteran's employability, of 
lack thereof, due to his mental disorder.  The veteran 
brought his claim for TDIU in April 1998.  Two subsequent VA 
examinations did not offer opinions as to his capacity to 
maintain employment.  However, Dr. E.R.D. presented testimony 
to the RO as a medical expert in the veteran's case, in 
August 1999.  He catalogued the various clinical findings he 
had observed referable to the veteran and opined that the 
veteran could not go back to work successfully.  The doctor 
explained that the veteran mistrusted the people at his job, 
and could not relate well to them.  His referential and 
paranoid ideas caused problems with his supervisors when they 
made suggestions to him.  Any changes or frustrations in the 
work environment would greatly and adversely affect him, 
making him nervous and restless.  This especially worried the 
veteran because of his impaired impulse control.  The doctor 
further explained that while the veteran technically held a 
management position at his place of employment prior to 
retiring in 1996, he was allowed to do so by his brother who 
was higher up in management.  It was a job that allowed the 
veteran to be by himself more often and avoid confrontation 
with others.  

Dr. E.R.D. then testified that since the veteran's 
retirement, his disability had increased in severity, in 
terms of negative secondary symptoms.  These negative effects 
included increased isolation and a lack of interpersonal 
relationships, even with his family.  His anti-psychotic and 
anti-depression medication had to be increased significantly 
to compensate for the change.  The doctor concluded based on 
these behaviors that the veteran was unemployable due to his 
schizophrenia. 

It is noted here that the psychiatrist continued to treat the 
veteran over the entire course of the appeal, and those 
records have been associated with the claims file. They 
continue to support the doctor's testimony.  Concurrent VA 
outpatient records also confirm the veteran's attempts at 
suicide at the direction of auditory hallucinations and of 
increasing symptoms of isolationism, impaired impulse 
control, and familial relationship problems.  Dr. E.R.D. also 
formally reiterated his opinion that the veteran was 
unemployable in May 2000, December 2002, and June 2004.

Of the veteran's three VA examinations of record, only on one 
occasion did the examiner offer an opinion as to his 
employability.  In June 2002, the veteran underwent a mental 
disorders exam.  The examiner indicated that he reviewed the 
claims file.  During the course of the examination, the 
veteran did not report psychotic symptoms, paranoia, or any 
associated cognitive symptoms.  Nor did the veteran report 
ever hearing voices or having suicidal ideation.  In fact, 
the veteran reported that his only symptoms relating to his 
mental state were feeling sad and irritable.  (The Board 
notes that the veteran was admitted for a month of 
psychiatric treatment three months later, for suicidal 
ideation.)

Based on the mental status exam and the veteran's stated 
clinical history, the VA examiner opined that there was no 
evidence to reach the conclusion that the veteran was 
unemployable due to his service-connected disability.  He 
specifically pointed out that the veteran's retirement after 
30 years was not for medical reasons, but was because the 
veteran had reached an age where he could retire.  

The Board observes that in assessing medical evidence, 
whether a physician provides a basis for his medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  

The Board finds that the record as a whole supports the 
opinion of the private psychiatrist who found the veteran to 
be unemployable due to his schizophrenia.  He provided more 
than adequate detail as to the basis of his opinion, which is 
also well-supported by both the private and VA clinical 
records.  He was clearly well-informed about the veteran's 
medical history.  The VA examiner, on the other hand, while 
stating that he had reviewed the claims folder, did not 
reference any of the veteran's past treatment in sufficient 
detail to demonstrate to the Board that such review was 
meaningful.  Given the well-documented circumstances leading 
up to the veteran's several hospitalizations, to include 
auditory hallucinations and suicide attempts, and the 
complete lack of addressing those circumstances in a mental 
status examination, it is unclear to the Board whether the VA 
examiner gave more than a cursory look at the file.   The VA 
opinion does not appear to be thorough in that manner; 
therefore, the Board finds Dr. E.R.D.'s opinion more 
credible.  

Accordingly, the Board concludes that the evidence is in 
favor of the veteran receiving a total disability rating 
based on his individual unemployability due to his service-
connected schizophrenia.  

	
ORDER

Entitlement to a 70 percent rating for schizophrenia, 
undifferentiated, is granted, subject to regulations 
applicable to the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


